     Case 1:19-cv-00785-NONE-HBK Document 26 Filed 03/08/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALLEN HAMMLER,                                    No. 1:19-cv-00785-NONE-HBK (PC)
12                       Plaintiff,
13             v.                                       ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS DENYING
14    STATE OF CALIFORNIA, et al.,                      PLAINTIFF’S MOTION FOR
                                                        PRELIMINARY INJUNCTION
15                       Defendants.
                                                        (Doc. Nos. 12, 19)
16

17           Plaintiff Allen Hamler (“Hammler”) is proceeding pro se in this civil rights action filed

18   pursuant to 42 U.S.C. § 1983. This matter was referred to a United States Magistrate Judge

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302

20           On October 10, 2019, Hammler moved for a preliminary injunction requesting prison

21   officials cease physically assaulting him. (Doc. No. 12). The assigned magistrate judge reviewed

22   Hammler’s motion and determined Hammler had not established the elements necessary to obtain

23   injunctive relief. (Doc. No. 19). Specifically, the magistrate judge found Hammler had not

24   identified “whom he is seeking to enjoin, failed to demonstrate “a likelihood of success on the

25   merits” of his claim and did not “explain either how the relief he seeks would remedy the alleged

26   harms or whether it is narrowly drawn to be the least intrusive means, as required by the PLRA.”

27   (Id. at 3).

28   /////
                                                       1
     Case 1:19-cv-00785-NONE-HBK Document 26 Filed 03/08/21 Page 2 of 2


 1          The magistrate judge accordingly issued findings and recommendations on November 3,

 2   2020, recommending Asberry’s motions be denied. (Doc. No. 19.) Those pending findings and

 3   recommendations were served on plaintiff and contained notice that any objections thereto were

 4   to be filed within fourteen (14) days after service. (Id.) To date, no objections to the findings and

 5   recommendations have been filed, and the time in which to do so has now passed.1

 6          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 7   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

 8   findings and recommendations are supported by the record and by proper analysis.

 9          Accordingly,

10          1.      The findings and recommendations issued on November 3, 2020 (Doc No. 19) are

11                  adopted in full; and

12          2.      Plaintiff’s motion for injunctive relief (Doc. No. 12) is DENIED.

13
     IT IS SO ORDERED.
14

15       Dated:    March 8, 2021
                                                        UNITED STATES DISTRICT JUDGE
16

17

18

19

20
21

22

23

24

25

26
27
     1
      Plaintiff Hammler did file several other untimely, unrelated motions that did not address or
28   object to the pending findings and recommendations. (Doc. Nos. 22-25).
                                                      2
